United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 06-2014
                               ___________

Ollie Williams,                       *
                                      *
             Plaintiff,               *
                                      *
Jackie Walker,                        *
                                      *
             Appellant,               *
                                      *
James Vitale; Timothy N. Davis,       * Appeal from the United States
                                      * District Court for the
             Plaintiffs,              * Eastern District of Missouri.
                                      *
       v.                             * [UNPUBLISHED]
                                      *
Gary B. Kempker; Dora B. Schriro;     *
I. Grimes; Bonita Morrow; Gene        *
Stubblefield; Cameron Daniels; Joe    *
Sampson; Joe Carter; Mark Cain;       *
Michael Blandford,                    *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: December 27, 2007
                             Filed: January 10, 2008
                              ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.
       Missouri Department of Corrections (MDOC) prisoner Jackie Walker appeals
the district court’s1 adverse judgment in his 42 U.S.C. § 1983 action. Following
careful review, we agree with the district court that MDOC’s urinalysis policy, which
provided for random drug testing of the offender population, as well as targeted
testing of offenders who met certain criteria, was not unconstitutional. See Louis v.
Dep’t of Corr. Servs., 437 F.3d 697, 699-701 (8th Cir.), cert. denied, 127 S. Ct. 355
(2006); Spence v. Farrier, 807 F.2d 753, 754-56 (8th Cir. 1986). We also conclude
that the district court did not abuse its discretion in denying Walker’s motion for a
new trial, see Buchholz v. Rockwell Int’l Corp., 120 F.3d 146, 148 (8th Cir. 1997)
(standard of review; new trial is required only when necessary to avoid miscarriage
of justice), and that Walker’s transfer away from the Missouri Eastern Correctional
Center mooted his request for injunctive relief, see Smith v. Hundley, 190 F.3d 852,
855 (8th Cir. 1999).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




       ¹The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                         -2-